03/21/2022


    IN THE SUPREME COURT OF THE STATE OF MONTANA
                           No. DA 22-0083

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

WES LEE WHITAKER,

          Defendant and Appellant.


               ORDER CONSOLIDATING CASES


     Appellant’s motion to consolidate is GRANTED. It is hereby

ORDERED that DA 22-0071 and DA 22-0083 be consolidated for the

purposes of appeal under Cause No. DA 22-0083.




                                                            Electronically signed by:
                                                                  Mike McGrath
                                                     Chief Justice, Montana Supreme Court
                                                                 March 21 2022